DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conductive, vertical vias of claims 6 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  522, 525, 532.  See the Specification objections section for recommendations on adding these reference numbers in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 228a, 428a.  See the Specification objections section for recommendations on changes to overcome the drawing objection.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 2, paragraph 5, line 1: Change “A PIN” to “a PIN”.
Page 2, paragraph 6, last line of the paragraph: Change “d2” to “d3”.
Page 3, paragraph 13, line 5: Change “and user device 112.” To “, user device 112, and micro-processor 116.”.
Page 4, paragraph 13, first line of the page: Change “and user device 112’.” To “, user device 112’, and micro-processor 116’.”.  
Page 6, paragraph 18, line 3: After “micro-processor”, add “116”.
Page 6, paragraph 19, last line of the paragraph: Change 228a to 228.
Page 8, paragraph 22, lines 7 and 10: Change “anode contact 220” to “anode contacts 220a, 220b, and 220c”.
Page 8, paragraph 22, lines 14 and 25: Change 228a to 228.
Page 9, paragraph 23, last line of the paragraph: Change “transmit” to “transit”.
Page 13, paragraph 30, line 14: Change 326a to 226c.
Page 13, paragraph 30, line 15: Change 328 to 228.
Page 13, paragraph 31, line 1: After “PIN photodetector” add “306”.
Page 14, paragraph 31, third line from the top of the page: Delete “330”.
Page 14, paragraph 32, line 3: Change “guard ring contact 332” to “guard ring contact pad 332”.
Page 14, paragraph 32, line 4: Change “guard ring contact 332” to “guard ring contact pad 332”.
Page 15, paragraph 35, line 6 from the top of the page: Change 428a to 428.
Page 15, paragraph 36, line 6: Change “form” to “from”.
Page 15, paragraph 36, last line of the page: Change “transmit” to “transit”.
Page 16, paragraph 37, line 1: Change “describe” to “described”.
Page 17, paragraph 39, line 2: Change 406 to 506.
Page 18, paragraph 41, last line: At the end of the paragraph, add “The guard ring includes guard ring contact 522, guard ring p-type diffusion layer 525, and guard ring contact pad 532.”
Appropriate correction is required.
Claim Objections
Claims 1-21 are objected to because of the following informalities:
Claim 1, line 5: Change “semiconductors region” to “semiconductor regions”.
Claim 1, line 8: There is no antecedent basis for “the first plurality of regions”.  Applicants may have intended to say “the array of semiconductor regions”.
Claims 2-14 are objected to for depending from objected-to base claim 1.
Claim 3, line 3: There is no antecedent basis for “the first plurality of regions”.  Applicants may have intended to say “the array of semiconductor regions”.
Claim 4, line 2: Change “semiconductor layer” to “semiconductor cap layer”.
Claims 5-11 are objected to for depending from objected-to base claim 4.
Claim 8, line 2:  There is no antecedent basis for the electrical contacts.
Claims 9-11 are objected to for depending from objected-to base claim 8. 
Claim 9, line 3: After “each”, add “semiconductor region”.
 Claim 14, lines 1-2:  Change “the same plane” to “a same plane” to provide antecedent basis.
Claim 14, line 3: Provide antecedent basis for “the first plurality of p-type semiconductor regions”.  Applicants may have intended to say “the array of semiconductor regions”.
Claim 15, line 4:  Add a semicolon at the end of the line.
Claims 16-21 are objected to for depending from objected-to base claim 15.
Claim 16, line 1: Change “d2” to “d3”.  Compare with claim 15, line 13.
Claim 19, line 3: Change “n-type cap layer” to “n-type semiconductor cap layer”.
Claim 19, line 6: Change “conductive layer” to “conductive layers”.
Claim 19, line 7: Change “conductive layer” to “conductive layers”.
Claim 19, line 9: Change “semiconductor” to “diffusion”.
Claim 21, line 2: Change “semiconductor” to “diffusion”.
Claim 21, line 3: After “each”, add “semiconductor region”.
Claim 21, line 4: Change “semiconductor” to “diffusion”.
Claim 21, line 5: Add a period at the end of the line.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 is rejected on two grounds.  First, claim 1 is directed to a PIN photodiode, a device.  However, the claim includes language (see lines 9-11) directed to the operation of the PIN photodiode—in other words, a method of use.  Because the language is unclear as to whether the claim should be directed to the device or a method of use, claim 1 is rejected as indefinite.
Second, the claim recites “the first plurality of regions” without having provided antecedent basis for the first plurality of regions.  Because no antecedent basis has been provided, claim 1 is rejected as indefinite.
Claims 2-14 are rejected under Section 112(b) for depending from rejected base claim 1.
Regarding claim 3: Line 3 recites “the first plurality of regions” without having provided antecedent basis for the first plurality of regions.  Because no antecedent basis has been provided, claim 3 is rejected as indefinite.
Regarding claim 8, which depends from claim 6, which depends from claim 5, which depends from claim 4, which depends from claim 1: This claim is rejected on two bases.  First, claim 8 requires that the conductors be located on each of the electrical contacts.  However, claim 6 requires that at least one conductor be located on top of the insulating layer, wherein the conductor is in contact with one or more of the array of conductive, vertical vias.  The use of the term “conductor” in both claims is confusing because it is unclear if the claim is referring to the same conductors, or different conductors.  For these reasons, claim 8 is rejected as indefinite.
Second, there is no antecedent basis for the electrical contacts.  For these reasons, claim 8 is rejected as indefinite.
Claims 9-11 are rejected for depending from rejected base claim 8.
For purposes of examination, the conductors will be interpreted as the same type of conductors, specifically, conductors (430a, 430b, 430c), in Figure 4.
Regarding claim 14: No antecedent basis has been provided for “the same plane” or “the first plurality of p-type semiconductor regions”.  Because no antecedent basis has been provided, claim 14 is rejected as indefinite.
Regarding claim 15: Claim 15 is directed to a PIN photodiode, a device.  However, the claim includes language (see lines 10-12) directed to the operation of the PIN photodiode—in other words, a method of use.  Because the language is unclear as to whether the claim should be directed to the device or a method of use, claim 15 is rejected as indefinite.
Claims 16-21 are rejected under Section 112(b) for depending from rejected base claim 15.
Regarding claim 19, which depends from claim 15: No antecedent basis has been provided for “the array of semiconductor regions”.  Because no antecedent basis has been provided, claim 19 is rejected as indefinite.
Regarding claim 21, which depends from claim 20, which depends from claim 15: No antecedent basis has been provided for “the array of semiconductor regions”.  Because no antecedent basis has been provided, claim 21 is rejected as indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,854,646 [hereinafter “the ’646 patent”] in view of Inada, U.S. Pat. Pub. No. 2010/0258707, Figures 1 and 2.
Inada, Figures 1, 2:

    PNG
    media_image1.png
    348
    341
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    342
    488
    media_image2.png
    Greyscale

Regarding claim 1: Claim 1 of the ’646 patent discloses all the features of claim 1 of the pending application except that claim 1 of the ’646 patent discloses a first plurality of p-type regions whereas claim 1 of the pending application requires an array of semiconductor regions.  
Inada Figures 1 and 2 disclose an array of semiconductor regions (16) used in a photodetector device.  Inada specification ¶¶ 44-47.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 of the pending application to use the Inada array because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 2, which depends from claim 1: The combination discloses the limitations of claim 2.
Regarding claim 3, which depends from claim 1: The combination discloses the limitations of claim 3.
Regarding claim 4, which depends from claim 1: Inada discloses that the first semiconductor layer, the second semiconductor layer, the array of semiconductor regions, and the absorber region are located on a first die (1000).  See id.   
Regarding claim 5, which depends from claim 4: The combination discloses the limitations of claim 4.
Regarding claim 7, which depends from claim 4: The combination discloses the limitations of claim 7.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’646 patent in view of Inada. 
Regarding claim 12, which depends from claim 1: The rejection of claim 1 is incorporated by reference.  Claim 2 of the ’646 patent, which depends from claim 1 of the ’646 patent, discloses the limitations of claim 12 of the pending application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’646 patent in view of Inada.
Regarding claim 13, which depends from claim 12: The rejection of claim 12 is incorporated by reference.  Claim 3 of the ’646 patent, which depends from claim 2 of the ’646 patent, discloses the limitations of claim 13 of the pending application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’646 patent in view of Inada. 
Regarding claim 14, which depends from claim 1: The rejection of claim 1 is incorporated by reference.  Claim 12 of the ’646 patent, which depends from claim 1 of the ’646 patent, discloses the limitations of claim 14 of the pending application.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ’646 patent in view of Inada. 
Regarding claim 15: Claim 13 of the ’646 patent discloses all the features of claim 15 of the pending application except that claim 13 of the ’646 patent discloses a first plurality of p-type regions whereas claim 15 of the pending application requires an array of semiconductor regions.  
Inada Figures 1 and 2 disclose an array of semiconductor regions (16) used in a photodetector device.  Inada specification ¶¶ 44-47.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 15 of the pending application to use the Inada array because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ’646 patent in view of Inada. 
Regarding claim 16, which depends from claim 15: The rejection of claim 15 is incorporated by reference.  Claim 15 of the ’646 patent, which depends from claim 13 of the ’646 patent, discloses the limitations of claim 16 of the pending application.  
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of the ’646 patent in view of Inada. 
Regarding claim 17, which depends from claim 15: The rejection of claim 15 is incorporated by reference.  Claim 20 of the ’646 patent, which depends from claim 13 of the ’646 patent, discloses the limitations of claim 17 of the pending application.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the ’646 patent in view of Inada. 
Regarding claim 18, which depends from claim 15: The rejection of claim 15 is incorporated by reference.  Claim 21 of the ’646 patent, which depends from claim 13 of the ’646 patent, discloses the limitations of claim 18 of the pending application.
Claims 6, 8-11, and 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ’646 patent and Inada, and further in view of Inada Figures 3 and 4.
Inada Figures 3, 4:
    PNG
    media_image3.png
    377
    329
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    343
    382
    media_image4.png
    Greyscale

Regarding claim 6, which depends from claim 4, which depends from claim 1: Claim 13 of the ’646 patent discloses all the limitations of claim 6 except that claim 1 of the ’646 patent discloses a first plurality of p-type regions whereas claim 6’s independent claim 1 of the pending application requires an array of semiconductor regions and claim 6 requires an insulating layer, an array of conductive, vertical vias within the insulating layer, and a conductor in contact with the vias.  
Inada Figures 1 and 2 disclose an array of semiconductor regions (16) used in a photodetector device and an insulating layer.  Inada specification ¶¶ 44-47.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 6 of the pending application to use the Inada array and insulating layer because the modification would have involved a selection of a known design based on its suitability for its intended use.
Inada Figures 3 and 4 disclose a plurality of electrical contacts (11), each electrical contact (11) associated with the diffusion regions; and a plurality of conductors (solder balls, not shown), each conductor associated with one of the plurality of electrical contacts (11).  Inada specification ¶¶ 48-50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 6 of the pending application to use the Inada electrical contacts and conductors because the modification would have involved a selection of a known design based on its suitability for its intended use.  As for the vertical conductive vias, it is well known in the art to make a via in an insulating layer and fill the via with a conductive material to form an electrical connection.  Thus, this claim limitation is obvious.
Regarding claim 8, which depends from claim 6: The rejection of claim 6 is incorporated by reference.  The combination discloses the limitations of claim 8 of the pending application.
Regarding claim 9, which depends from claim 8: The rejection of claim 8 is incorporated by reference.  The combination discloses a conductive layer (56) connected to the array of semiconductor regions vias the conductors (solder balls, not shown) and electrical contacts (11) associated with each of the array of semiconductor regions.  Id.
Regarding claim 10, which depends from claim 9: The rejection of claim 9 is incorporated by reference.  The combination discloses that the conductive layer (56) is included as part of an off-die package (5100).  Id.
Regarding claim 11, which depends from claim 10: The rejection of claim 10 is incorporated by reference. The combination discloses the claim limitations of claim 11 of the pending application.  See id.
Regarding claim 20, which depends from claim 15: The rejection of claim 15 is incorporated by reference.  The combination discloses all the features of claim 20 of the pending application except for the electrical contacts and the and the plurality of conductors.  
Inada Figures 3 and 4 disclose a plurality of electrical contacts (11), each electrical contact (11) associated with the diffusion regions; and a plurality of conductors (solder balls, not shown), each conductor associated with one of the plurality of electrical contacts (11).  Inada specification ¶¶ 48-50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 20 of the pending application to use the Inada electrical contacts and conductors because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 21, which depends from claim 20: The rejection of claim 20 is incorporated by reference.  The combination discloses the limitations of claim 21, specifically, the one or more conductive layers (59) connected to the array of diffusion regions via the conductors (solder balls, not shown) and the electrical contacts (11) associated with each of the array of diffusion regions, wherein the conductive layer is included as a part of an off-die package (5100) brought into contact with the photodetector.  Id.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as the objections and if a terminal disclaimer were filed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “an array of semiconductor regions located within the second semiconductor cap layer”, in combination with the remaining limitations of the claim.
With regard to claims 2-14: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “a plurality of p-type diffusion regions diffused within the n-type semiconductor cap layer and separated from one another by a distance d1, the plurality of p-type diffusion regions arranged in a two-dimensional array of diffusion regions”, in combination with the remaining limitations of the claim.
With regard to claims 16-21: The claims have been found allowable due to their dependency from claim 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897